Citation Nr: 1713622	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, due to exposure to Agent Orange/herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1975.  

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the VA Regional Office in Detroit, Michigan, that in pertinent part, denied entitlement to service connection for ischemic heart disease, to include due to Agent Orange/herbicide exposure.

The Veteran was afforded a videoconference hearing at the RO in October 2015 before the undersigned sitting at Washington, DC.  The transcript is of record.

In February 2016, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a joint motion for remand.

The case has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


REMAND

The parties to the September 2016 joint motion for remand found that the Board's decision denying entitlement to service connection for ischemic heart disease, to include as due to Agent Orange or other qualifying herbicide exposure (herbicides) provided inadequate reasons and basis to supports its finding that Appellant was not exposed to herbicides during his Air Force service in Thailand, pursuant to 38 U.S.C. §  7104(d)(1).  In particular, the parties to the joint motion raised questions relative to the VA's incorrect application of the law governing Appellant's claim to exposure to herbicide as an Air Force veteran.  Given this error, the parties found that a reexamination of the evidence of record was in order, as well as an opportunity to seek other evidence the Board feels is necessary.
As such, the Board also determines that a medical examination is necessary to determine the etiology of the Appellant's current ischemic heart disability and the likelihood of a link between this condition and his military service.  For this reason, the Board requires an opinion that fully discusses the Veteran's claim to herbicide exposure and etiology of his current ischemic heart disease is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any private or VA provider who has cared for any ischemic heart disability since his separation from active duty.  If written authorization is needed to secure certain medical records, the Veteran should provide that.  If the RO cannot locate all relevant Federal Government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2. Schedule the Veteran for a VA examination with a cardiologist to address the nature and etiology of any ischemic heart condition.  The cardiologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  Following the examination, and after considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the cardiologist must address whether it is as least as likely as not (50 percent or greater probability) that any diagnosed ischemic heart disability is related to the Veteran's military service.  A complete rationale for any opinion expressed must be provided. 
		
If the requested opinion cannot be rendered without resorting to speculation, the cardiologist must fully explain whether the need to speculate is caused by deficiency in the state of general knowledge, i.e., no one could respond given medical science and the known facts, or by deficiency in the record, or the cardiologist does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for the examination and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned undeliverable. 

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.

4. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




